--------------------------------------------------------------------------------


EXHIBIT 10.10


PRIVATE PLACEMENT PURCHASE AGREEMENT dated June 30, 2003 by and among COLONIAL
COMMERCIAL CORP., a New York corporation (the "Company"), and the persons who
are signing counterparts of this Agreement as "Investors."
Preliminary Statement
1.
Purchase of Shares.

 
(a)
Each Investor hereby purchases the number of shares (the "Shares") of Company
Common Stock that is set forth opposite his name below. The purchase price is
$0.30 per share, and is payable in cash immediately.

 
(b)
The Company will cause stock certificates for the Shares to be issued to
Investors promptly.

2.
No representations or warranties by the Company.

 
(a)
Neither the Company nor any officer or director of the Company is making any
representation or warranty to Investors regarding any matter or thing.

 
(b)
Investors are proceeding in this transaction based solely on such investigations
and with such legal, accounting tax and other assistance as they have deemed
appropriate.

 
(c)
An investment in the Shares entails substantial risks.

3.
Representations by Investors

(a)
Each Investor is an officer or director of the Company or otherwise has a close
relationship with the Company. He understands that the Company has not filed its
SEC 10K and 10Q reports since September 30, 2001 that its shares have been
delisted from NASDAQ, and that its bank debt is payable immediately on demand.

(b)
Each Investor represents and warrants to the Company that:

 
(i)
he has sufficient knowledge and experience in financial and business matters to
be able to evaluate the risks and merits of the investment represented by the
purchase of the Shares;

 
(ii)
he is able to bear the economic risks of such investment, including the risk of
losing all such investment, and he has no need for liquidity with respect to his
investment;

 
(iii)
he understands that no prospectus, offering circular or other offering statement
containing information with respect to the Company and the Shares or with
respect to the Company's business is being issued;

 
(iv)
he has had the opportunity to ask questions and receive answers from
knowledgeable individuals concerning the Company, its business and the Shares;

 
(v)
he understands that the Shares (a) are not being registered (or, with respect to
state securities or Blue Sky laws, otherwise qualified for sale) under the
Securities Act of 1933, as amended (the "Act"), or under the securities or Blue
Sky laws and regulations of any state and the Company is not agreeing to
register the Shares, and (b) cannot be sold, transferred or otherwise disposed
of unless subsequently registered under the Act and applicable state securities
or Blue Sky laws or pursuant to an exemption from such registration which is
available at the time of desired sale, and will bear a legend to that effect;

 
(vi)
he is aware that the information and conditions necessary to permit routine
sales of the Shares, or any portion thereof, under Rule 144 of the Act are not
now available and may not be available at a time that he wishes to transfer part
or all of the Shares, and that in any event he may then be prohibited from
engaging in trading because of confidentiality, fiduciary and other legal
requirements;

 
(vii)
he is an "accredited investor" as defined in Rule 501 (a) of Regulation D,
promulgated under the Act, and that at least (1), (2) or (3) applies to him;

 
(1)
he is a director or executive officer of the Company,

 
(2)
his individual net worth, or his joint net with his spouse, exceeds $1,000,000,
or

 
(3)
his individual income was in excess of $200,000 in each of the two most recent
years, or his joint income with his spouse was in excess of $300,000 in each of
those years, and he has a reasonable expectation of reaching the same income
level in the current year;


--------------------------------------------------------------------------------





 
(viii)
he is purchasing the Shares for his own account and not with a view to resale or
other distribution thereof inconsistent with or in violation of the federal
securities laws or the securities or Blue Sky laws of any state;

 
(ix)
he is not obligated to transfer any Shares to any other person or entity nor
does he have any agreement or understanding to do so; and

 
(x)
he has been advised that he should rely on his own professional accounting, tax,
legal and financial advisors with respect to an investment in the Company and a
purchase of the Shares.

4.
Miscellaneous

 
(a)
This Agreement sets forth in full all understandings of the Company and
Investors with respect to the subject matter of this Agreement. It may not be
amended or terminated orally. The internal laws of the State of New York shall
govern this Agreement.

 
(b)
This Agreement may be signed in one or more counterparts each of which
shallconstitute an original.

 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the date set
forth above.



 
COLONIAL COMMERCIAL CORP.
           
By:
/s/Bernard Korn
   
Bernard Korn, President
 



Investor’s Name
 
Signature
 
Number of Shares
         
Rita Folger
 
/s/ Rita Folger
 
150,000
Bernard Korn
 
/s/ Bernard Korn
 
167,000
William Pagano
 
/s/ William Pagano
 
335,000
Jack Rose
 
/s/ Jack Rose
 
50,000
James W. Stewart
 
/s/ James W. Stewart
 
100,000

 

--------------------------------------------------------------------------------